PRENDERGAST, P. J.
Appellant was convicted of the theft of cattle and the lowest punishment assessed.
The court gave a correct and apt charge to the jury. There is no bill of exceptions in the record. The only assignments in the motion for new trial are: First. The verdict was contrary to the law and evidence. We have carefully read the evidence and it is amply sufficient to sustain the conviction. Second. He attempts to complain of certain paragraphs of the court’s charge. No objection whatever is shown to have been made to the charge at the proper time. The only complaint is made in the motion for new trial. Therefore, this complaint cannot be considered.
The judgment is therefore affirmed.